DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,790,872. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claimed the same subject matters shown below in underlined type. Although the instant application has method claims and the patent has apparatus claims, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the process steps of the instant application in a processor/device. By doing so, facilitate DSSS waveform transmission in a communication system. 
The independent claims are shown below in the table. The dependent claims 2-19 of the instant application are anticipated by the dependent claims 2-19 of the patent. They have common subject matters and written in similar claim language. 

U.S. Patent No.10,790,872
Claim 1: A method of communicating between a plurality of nodes that are part of a cooperative broadcast multi-hop network that employs broadcast flood routing and multi-hop transmission using a direct-sequence spread-spectrum (DSSS) waveform, the method comprising: 
      at each of the plurality of nodes: 
      when transmitting as an original sender: broadcasting each transmission on a unique channel for that node that is defined by an odd numbered hop interval assigned to that node and a unique scramble code assigned to that node, wherein each transmission is modulated using: the unique scramble code for that node that identifies transmissions from that node to distinguish them from transmissions by other nodes and a common scramble code that is shared with the other nodes, wherein each transmission that broadcast has a direct-sequence spread-spectrum (DSSS) signal having DSSS waveform; 
       when operating as a relay node: re-transmitting any transmissions that are received error free from other nodes on another unique channel for that node that is defined by an even numbered hop interval assigned to that node and the unique scramble code assigned to that node; and   
        receiving transmissions from other nodes that are original senders and multipath components thereof on the odd numbered hop intervals, and receiving re-transmitted transmissions from other nodes that are relays and multipath components thereof on the even numbered hop intervals.
Claim 17: A system comprising a plurality of nodes that are part of a cooperative broadcast multi-hop network that employs broadcast flood routing and multi-hop transmission using a direct-sequence spread-spectrum (DSSS) waveform, wherein each of the plurality of nodes comprise at least one hardware-based processor and memory that comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions, when executed by the processor, are configurable to cause: 
       when transmitting as an original sender: broadcasting each transmission on a unique channel for that node that is defined by an odd numbered hop interval assigned to that node and a unique scramble code assigned to that node, wherein each transmission is modulated using: the unique scramble code for that node that identifies transmissions from that node to distinguish them from transmissions by other nodes and a common scramble code that is shared with the other nodes, wherein each transmission that broadcast has a direct-sequence spread-spectrum (DSSS) signal having DSSS waveform; 
        when operating as a relay node: re-transmitting any transmissions that are received error free from other nodes on another unique channel for that node that is defined by an even numbered hop interval assigned to that node and the unique scramble code assigned to that node; and 
        receiving transmissions from other nodes that are original senders and multipath components thereof on the odd numbered hop intervals, and receiving re-transmitted transmissions from other nodes that are relays and multipath components thereof on the even numbered hop intervals.
A cooperative broadcast multi-hop network that employs broadcast flood routing and multi-hop transmission using a direct-sequence spread-spectrum (DSSS) waveform, the cooperative broadcast multi-hop network comprising: 
      a plurality of nodes, wherein each node is configured to transmit transmissions that are modulated using: a unique scramble code for that node that identifies transmissions from that node to distinguish them from transmissions by other nodes and a common scramble code that is shared with the other nodes, wherein each transmission by a node is a direct sequence spread-spectrum (DSSS) signal having DSSS waveform, and wherein each of the nodes is configured to: 
           broadcast transmissions on a unique channel for that node when transmitting as an original sender of a transmission, wherein the unique channel for each node is defined by an odd numbered hop interval assigned to that node and the unique scramble code assigned to that node; and receive transmissions from nodes that are original senders and multipath components thereof on the odd numbered hop intervals; and 
           re-transmit, when operating as a relay node, any transmissions that are received error free from other nodes on another unique channel for that node that is defined by an even numbered hop interval assigned to that node and the unique scramble code assigned to that node; and receive re-transmitted transmissions from nodes that are relays and multipath components thereof on the even numbered hop intervals.
      




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,289,038 Park disclose hybrid CDMA and frequency hopping. US 2016/0173154 Salim et al disclose a CDMA receiver with multiple receiving path. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         June 22, 2021
 /EVA Y PUENTE/                                                                                                                                                      Primary Examiner, Art Unit 2632